Citation Nr: 1214535	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) including due to military sexual trauma (MST), major depression including as secondary to the service-connected sensory neuropathy of the lower extremity disabilities, and depressive disorder not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, with confirmed service in the Republic of Vietnam from November 5, 1969 to January 30, 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 RO rating decision.  

During the course of his appeal, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in October 2009, a transcript of which is included in the record.  

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record in June 2009 and February 2010.  

All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Of preliminary importance, the Board is cognizant of the recent decision of the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an acquired psychiatric disorder, to include PTSD including due to MST, major depression including as secondary to the service-connected sensory neuropathy of the lower extremity disabilities, and depressive disorder NOS.  

Further, during the course of the appeal, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in August 2009, and appointed the American Legion as his representative.  

More recently, in September 2009, the Veteran revoked this power of attorney, and executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the Marine Corps League as his representative.  

However, at the hearing held in October 2009, the American Legion represented the Veteran.  Most recently, in February 2011, the Veteran submitted another VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and again appointed the Marine Corps League as his representative.  In March 2012, the Marine Corps League filed an Informal Hearing Presentation, which is included in the record.  

As the Veteran submitted the September 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and appointed the Marine Corps League as his representative, and as the Marine Corps League has since then provided an Informal Hearing Presentation on behalf of the Veteran, the Board finds that the Veteran has been afforded his full right to representation during all stages of the appeal, and accepts the Marine Corps League as the Veteran's current representative.  38 C.F.R. § 20.600.  

Finally, the issue of an increased rating for the service-connected bilateral lower extremity peripheral neuropathy has been raised by the record, but it is not shown to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  There is competent medical evidence of diagnoses of various acquired psychiatric disorders, to include PTSD, major depression and depressive disorder NOS.  

2.  There is credible lay evidence, adequately supported by objective evidence of record that various claimed in-service stressors occurred, to include stressors related to fear of hostile military activity.  

3.  The Veteran is shown to have current diagnosis of PTSD that as likely as not is related to stressors to which he was exposed during his period of active duty, including service in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Secondary service connection may also be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
 
As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
 
A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Lay statements may, under certain circumstances, also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board must consider the weight of the lay statement, particularly if such statement is a mere conclusory generalized lay statement.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  

However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is competent and credible evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for a mental disorder is a medical diagnosis of the disorder.  Diagnoses of PTSD, as well as of other mental disorders, must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

The DSM-IV describes PTSD as a mental disorder characterized by the "development of characteristic symptoms following exposure to an extreme traumatic stressor involving direct personal experience of an event that involves actual or threatened death or serious injury, or other threat to one's physical integrity."  DSM-IV § 309.81 at 424 (4th ed.1994).  

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke...in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  

Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Additionally, the law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  
 
In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court noted that, although there might be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Board notes that the Veteran has also put forth several theories to support his claim.  He asserts that his current diagnosis of PTSD is the result of his experiences while performing "counter-insurgency operations" in the Republic of Vietnam and to MST experienced during boot camp, and that his major depression and depressive disorder NOS are secondary to his service-connected sensory neuropathy of the lower extremity disabilities.  

Specifically, the Veteran reported that, while serving with the Head Quarters Battalion, 1st Marine Division, 2nd Battalion 1st Marines, and the 1st Marine Aircraft Wing Battalion, he experienced stressors of exposure to rocket, mortar and rifle fire while transporting rations and armament to "Fu Bai" and "Quang Tri," when he sustained shrapnel wounds to the left shoulder, back, and back of the head.  

The Veteran also asserted that he engaged in combat with the enemy after being transported by helicopter to the side of a mountain and, while serving on various transportation convoys, was issued a grenade launcher and participated in heavy combat action for four months, witnessing many people die around him while performing medical evacuations, climbing into holes to retrieve armament, including grenades, from enemy bunkers, and being made to go on multiple "flare runs" when he illuminated areas of a mountain with flares while other soldiers were "pinned down."  

Additionally, the Veteran reports being thrown into a pool to learn how to swim  and nearly drowning during boot camp and recently asserts having had an incident of sexually assault by a male sergeant while in boot camp.  

The Veteran's spouse, having known him since his time in service, has provided written and oral testimony corroborating the continuity of the Veteran's psychiatric symptoms since leaving service.  

Of preliminary importance, during his hearing and in the VA treatment records, the Veteran first reported experiencing symptoms of PTSD in the 1980's and receiving a diagnosis of PTSD in 2004.  

Hence, as there otherwise is no diagnosis or suggestion of a psychosis within a year of discharge, the relevant presumptive provisions are inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition, the Board notes that the Veteran's and his spouse's lay assertions in this regard are found to be credible in confirming the nature of his service during the period in question and the types of PTSD symptoms he currently experiences.  

The Veteran is shown to have had a military occupational specialty (MOS) as general warehouseman, and the service personnel records show that he had confirmed service in the Republic of Vietnam from November 5, 1969 to January 30, 1970 and was awarded medals and campaign ribbons including the Vietnam Service Medal with 1 star, and the National Defense Service Medal.  

Moreover, the service records retrieved for the Head Quarters Battalion, 1st Marine Division, 2nd Battalion 1st Marines, 1st Marine Aircraft Wing, for the period of the Veteran's service in the Republic of Vietnam, show that this unit was involved in incidents when rocket and sniper fire was received.  Further, these records show that various units found multiple tunnels while sweeping the area and searched them with more than one booby trap being tripped.  These records tend to corroborate the Veteran's assertions regarding the nature of his service in the Republic of Vietnam.  

In April 2006, VA issued a "Formal finding on a lack of information required to verify stressors in connection with the PTSD claim," which indicated that stressor verification could not be performed due to a lack of specific information for stressor verification.  

Yet, in October 2009, the Veteran submitted a treatise pertaining to Air Base Defense in the Republic of Vietnam from 1961 to 1973, which showed that his base in DaNang experienced attacks in December 1969.  

On the Veteran's enlistment report of medical examination in March 1968 he was noted to have a scar on his right cheek.  On release from active duty report of medical examination, dated in February 1970, the examining practitioner observed only a vaccination scar of the left upper arm and the scar on the right cheek that had been present on entrance examination.  

Notably, in connection with a second release from active duty report of medical examination, dated in May 1970, the examiner noted the presence of a 1 inch scar on the back of the Veteran's head, and a scar on the right cheek.  This record tends to support the Veteran' assertion about sustaining a wound to the back of his head due to a shrapnel injury during service.  

Although the service treatment records are negative for complaints or findings of an acquired psychiatric disorder, an October 1968 service treatment record noted that the Veteran was described as extremely hyperactive and that the examiner "probably felt like he had anxiety."  

The VA treatment records reflect the diagnosis of and ongoing treatment for PTSD, major depression and depressive disorder NOS since at least 2005.  In this regard, a January 2005 VA treatment record noted a diagnosis of a long history of untreated PTSD.  

Moreover, the VA psychiatrists and psychologists have related the Veteran's PTSD to his claimed combat stressors, to include his fear of hostile military activity.  

Notably, a March 2005 VA PTSD follow-up clinic general note reported a traumatic exposure history of combat service when the Veteran was assigned a grenade launcher and sent to the heaviest action for four months.  

Here, the VA practitioner performed a thorough evaluation of the Veteran's claimed PTSD symptoms, noted that the Veteran's MOS was as general warehouseman and not as a grenade launcher, and diagnosed the Veteran with PTSD.  A VA treatment record, dated in November 2006, by a registered nurse, revealed a notation that the Veteran clearly was traumatized by events while a teenager in the military and recorded an assessment of PTSD.  

Significantly, a July 2008 VA treatment record by the Veteran's regular psychiatrist reported that the Veteran had performed infantry duty despite the fact that his MOS was as cook/warehouseman and that, while in Vietnam, he was shaking and afraid because of rocket fire.  

The Veteran also has discussed having participated in night patrols, jumping from a helicopter, and being sexually assaulted on multiple occasions in boot camp.  The psychiatrist provided a diagnosis of PTSD due to combat in Vietnam and newly disclosed military sexual trauma in boot camp, bipolar disorder by history, and depressive disorder due to neuropathic pain/migraine.  

The Board recognizes that the recent October 2010 VA PTSD examination reported that various psychometric testing results were noted to be highly indicative of the Veteran "feigning" psychiatric illness.  

However, the examiner reviewed the Veteran's claims file and determined that the Veteran met the DSM-IV stressor criterion, on the basis that the records were clear in showing that he spent time in Vietnam and that his descriptions of being on the perimeter as a guard would be consistent with the types of duty that he would have experienced even without a combat MOS.  

The VA examiner was unable to provide a diagnosis of any acquired psychiatric disorder as the objective results on evaluation showed the Veteran did not meet the guidelines for a diagnosis of PTSD in the context of an external incentive.  

The examiner added that, while the Veteran might truly have an underlying psychiatric condition that met the diagnostic criteria for an Axis I disorder, the current evaluation showed a tendency to exaggerate and feign psychiatric symptoms that, as a result, made it impossible to determine what symptoms the Veteran had versus those he did not.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

To the extent that the VA examiner indicated that the Veteran tested positive for "feigning" his psychiatric symptoms, a definite conclusion could not be presented to determine that he did not meet the diagnostic criteria for PTSD.  The VA examiner also failed to address the medical evidence showing ongoing treatment for an innocently acquired psychiatric disorders including PTSD since 2005.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).   

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Further, the Board finds that, as a whole, the record is consistent with the Veteran's assertions regarding his service in the Republic of Vietnam.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

Accordingly, based on its review of the record, the Board finds the evidence to be in relative equipoise in showing that the current diagnosis of PTSD as likely as not is causally linked to the stressors identified by the Veteran as happening incident to his duties while serving in the Republic of Vietnam.  

As discussed, the Veteran has asserted that he is entitled to secondary service connection on the basis that his acquired psychiatric condition is related to his service-connected sensory neuropathy disabilities.  However, as the decision herein grants service connection for an acquired psychiatric condition, to include PTSD, further inquiry as to alternative theories of entitlement is not required.    

Moreover, the Board has refrained from discussing the merits of the Veteran's claim for PTSD based on MST as this decision grants service connection for PTSD under a different theory of entitlement.  

If the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Robinson v. Peake, 21 Vet. App. 545, 553 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  

In resolving all reasonable doubt to the Veteran, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


